Citation Nr: 0727063	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  02-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1958.  He died in February 1999.  The appellant in this 
matter is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina.  The Board previously remanded this matter in
August 2002, January 2004, and September 2005.


FINDINGS OF FACT

1.  The veteran died in February 1999.  His death certificate 
listed the cause of death as "natural causes."

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's respiratory failure, chronic obstructive 
pulmonary disease, multiple myeloma, erosive esophagitis, 
diverticulosis, congestive heart failure, pancytopenia, 
hypotension, hypertension, and atrial fibrillation were not 
demonstrated during his active military service or until 
decades thereafter, and are not shown to have been related to 
service. 


CONCLUSIONS OF LAW

1.  Respiratory failure, chronic obstructive pulmonary 
disease, multiple myeloma, erosive esophagitis, 
diverticulosis, congestive heart failure, pancytopenia, 
hypotension, hypertension, and atrial fibrillation were not 
incurred in or aggravated by service, and neither any 
cardiovascular disease nor multiple myeloma may be presumed, 
on any basis, to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103, 5103A, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in March 2001, May 
2004, September 2005, September and December 2006, and 
February 2007 correspondence of the information and evidence 
needed to substantiate and complete the claim.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA informed the claimant of the need to submit all 
pertinent evidence in her possession.  While the appellant 
may not have received full notice prior to the initial 
decision, after sufficient notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board notes that VA has not obtained a medical opinion in 
this case addressing the etiology of the cause of the 
veteran's death.  As will be discussed in below, however, the 
veteran's service medical records are negative for any 
pertinent complaints, treatment, or diagnoses, and there is 
no post-service evidence of any pertinent disorder until 
almost 40 years after service.  In the absence of this 
evidence, referral of this case for a VA opinion as to 
whether any of these disorders originated in service or 
within one year thereof would in essence place the reviewing 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
links the illnesses the veteran suffered shortly before he 
died to his period of service would necessarily be based 
solely on any uncorroborated assertions by the appellant 
regarding the veteran's medical history.  The United States 
Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's respiratory 
failure, chronic obstructive pulmonary disease, multiple 
myeloma, erosive esophagitis, diverticulosis, congestive 
heart failure, pancytopenia, hypotension, hypertension, and 
atrial fibrillation may be associated with an established 
event, injury or disease in service.  38 C.F.R. § 
3.159(c)(4).  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

Accordingly, remanding the case to obtain a medical opinion 
regarding whether these disorders are etiologically related 
to service is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 

The Cause of Death Claim

The appellant and her representative allege that the cause of 
the veteran's death is related to military service.  It is 
requested that the appellant be afforded the benefit of the 
doubt.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence of a 
cardiovascular disease and multiple myeloma may be presumed 
if manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

The veteran's death certificate states that he died from 
natural causes.  The record demonstrates that at the time of 
his death in February 1999, the final diagnoses which 
affected vital organs or the circulatory system included 
respiratory failure, chronic obstructive pulmonary disease, 
multiple myeloma, erosive esophagitis, diverticulosis, 
congestive heart failure, pancytopenia, hypotension, 
hypertension, and atrial fibrillation.  As to multiple 
myeloma, there is no claim or evidence of record that the 
veteran served in Vietnam or was otherwise exposed to 
herbicides; hence, the question of presumptive service 
connection on an herbicide basis is not here at issue.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

On remand in January 2004, the Board sought to procure 
records indicating that the veteran had been treated soon 
after his separation from service, as well as records from VA 
and non-VA health care providers who had first treated him 
for chronic obstructive pulmonary disease, multiple myeloma, 
erosive esophagitis, congestive heart failure, pancytopenia, 
hypotension and hypertension, and atrial fibrillation.  The 
claims file includes no evidence of any of the aforementioned 
medical conditions earlier than January 1998.  Nor is there 
any opinion evidence of record addressing the question of a 
relationship between any of the above medical conditions and 
the veteran's military service.  Therefore, the treatment 
records on file provide no evidence other than that soon 
before his death the veteran suffered from the medical 
conditions listed above.  Cf. Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992). (the "'duty to assist' is not a 
license for a 'fishing expedition.'")  

Some of the veteran's service medical records are not on 
file, possibly having been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  His separation 
medical examination in February 1958 revealed no pertinent 
disability.  He did show a blood pressure reading of 130/90, 
but there is diagnosis of hypertension, nor is there 
competent service medical evidence that elevated blood 
pressure readings were shown by readings taken two or more 
times on at least three different days.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (Note 1).  

Service medical records are negative for any evidence of 
respiratory failure, chronic obstructive pulmonary disease, 
multiple myeloma, erosive esophagitis, diverticulosis, 
congestive heart failure, pancytopenia, hypotension, 
hypertension, and atrial fibrillation; there is no contention 
that he was treated for any such conditions in service, and 
there is no post-service medical evidence of any of these 
disorders until almost 40 years after service.  

None of the clinical treatment records on file suggests a 
relationship between any of the aforementioned medical 
conditions and his period of service.  Hence, there is no 
medical evidence suggesting that any of those conditions are 
etiologically related to service.  Although the appellant 
herself contends that the medical conditions the veteran 
experienced toward the end of his life are related to 
service, the record contains no probative medical or 
scientific evidence supportive of her contention, and there 
is no indication that she is qualified through education, 
training or experience to offer medical opinions.  Her 
statements as to medical causation therefore do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

Accordingly, there is no competent medical evidence linking 
respiratory failure, chronic obstructive pulmonary disease, 
multiple myeloma, erosive esophagitis, diverticulosis, 
congestive heart failure, pancytopenia, hypotension, 
hypertension, and atrial fibrillation to service, and the 
evidence, when viewed as a whole, indicates that these 
disorders did not originate in service, but rather originated 
many years after service, and bear no etiological 
relationship to service.

Therefore, service connection on any basis, whether direct 
or, where applicable, presumptive, is not warranted for 
respiratory failure, chronic obstructive pulmonary disease, 
multiple myeloma, erosive esophagitis, diverticulosis, 
congestive heart failure, pancytopenia, hypotension, 
hypertension, and atrial fibrillation  See 38 C.F.R. §§ 
3.303, 3.309(a).  

In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted for the cause of the 
veteran's death.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  The claim is denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


